Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Based on the information disclosure statement filed 7/17/2022, the examiner finds that previously indicated allowable subject matter is no longer valid.  As such, a new non-final rejection is below. Applicant’s arguments, see page 1, filed 8/10/2022, with respect to prior art rejection are moot because the new ground of rejection does not rely on references as applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/22 was filed after the mailing date of the non-final rejection on 6/27/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim(s) 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/375720 to Sato as modified by EP 3336151 A1 to Nakamura et al. “Nakamura” and JP 20190270903 to Kozuki et al. “Kozuki.”
	With regard to Claim 1, Sato teaches (figs. 1A and 1B) an inkjet printing device (1) including:
	an ink storage unit (7) configured to store an ink;
	an ejection head (3) having a nozzle (34) configured to eject the ink to a printing material (2) [0031];
	a heating unit (17) configured to heat the printing material (2) [0033]; and
	wherein the ink is a clear ink including a resin, the inkjet printing device has a low gloss printing mode that is a printing mode for applying low gloss, and a high gloss printing mode that is a printing mode for applying high gloss, and
	the inkjet printing device satisfies the following formula:
	Tmatte> Tgloss
	where Tmatte (degrees Celsius) is a temperature of the heating unit when printing is performed with the low gloss printing mode, and Tgloss (degrees Celsius) is a temperature of the heating unit when printing is performed with the high gloss printing mode (figs. 3A-3C [0060-0064)).
	Sato does not teach a washing unit configured to wash a nozzle-formed surface of the ejection head with a washing liquid.
	However, Nakamura teaches a washing unit configured to wash a nozzle-formed surface of the ejection head with a washing liquid [0210 and 0218]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to provide a cleaning liquid which has an excellent cleaning power against an article to which an ink adheres, the ink containing a particular resin and a surfactant to enhance flexibility [0271].
	Sato as modified by Nakamura doesn’t teach the washing liquid includes water, a compound represented by General Formula (1), a glycol ether compound, and a surfactant, and an amount of the glycol ether compound dissolved in 100 g of water of 25 degrees Celsius is greater than 5 g, and an amount of the glycol ether compound is 1% by mass or greater but 30% by mass or less, [Chem. 1]

    PNG
    media_image1.png
    168
    712
    media_image1.png
    Greyscale

where, in General Formula (1), R1 is an alkyl group having 1 or more but 4 or less carbon atoms.
	However, Kozuki teaches the washing liquid includes water, a compound represented by General Formula (1), a glycol ether compound, and a surfactant, and an amount of the glycol ether compound dissolved in 100 g of water of 25 degrees Celsius is greater than 5 g, and an amount of the glycol ether compound is 1% by mass or greater but 30% by mass or less, [Chem. 1]

    PNG
    media_image1.png
    168
    712
    media_image1.png
    Greyscale

where, in General Formula (1), R1 is an alkyl group having 1 or more but 4 or less carbon atoms (abstract).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato as modified by Nakamura with the teachings of Kozuki to provide a cleaning liquid which can secure discharge reliability of ink and is excellent in cleanability, storage stability and mixing stability of the ink [0013].
	With regard to Claim 2, Sato teaches wherein the inkjet printing device satisfies the following formula: Dmatte>Dgloss
	where Dmatte is a printing rate of a print image of the low gloss printing mode and Dgloss is a printing rate of a print image of the high gloss printing mode [0060-0064].
	With regard to Claim 3, Sato teaches the claimed invention except for wherein an amount of the resin in the clear ink is 8.0% by mass or greater.
	However, Nakamura teaches wherein an amount of the resin in the clear ink is 8.0% by mass or greater [0112]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to suppress images from bleeding and smearing.
	With regard to Claim 4, Sato teaches the claimed invention except for wherein the clear ink includes a surfactant, and an amount of the surfactant in the clear ink is 2.0% by mass or less.
	However, Nakamura teaches wherein the clear ink includes a surfactant, and an amount of the surfactant in the clear ink is 2.0% by mass or less [0048]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed 
invention to modify Sato with the teachings of Nakamura to prevent cracking or shrinkage.
With regard to Claim 6, Sato as modified by Nakamura teaches the claimed invention except for wherein, in General Formula (1), R1 is a methyl group or a butyl group.
However, Kozuki teaches wherein, in General Formula (1), R1 is a methyl group or a butyl group [0029]. The same motivation applies as discussed in claim 1.
With regard to Claim 7, Sato as modified by Nakamura teach the claimed except for wherein the glycol ether compound includes a dialkyl glycol ether compound represented by General Formula (2):
	[Chem. 2]

    PNG
    media_image2.png
    172
    811
    media_image2.png
    Greyscale

where, in General Formula (2), R2 is CnH2n+1 where n is from 1 through 4, R3 is a hydrogen atom or a methyl group, and m is an integer of from 1 through 4.
However, Kozuki teaches wherein the glycol ether compound includes a dialkyl glycol ether compound represented by General Formula (2):
	[Chem. 2]

    PNG
    media_image2.png
    172
    811
    media_image2.png
    Greyscale

where, in General Formula (2), R2 is CnH2n+1 where n is from 1 through 4, R3 is a hydrogen atom or a methyl group, and m is an integer of from 1 through 4 [0036-0038]. The same motivation applies as discussed in claim 1.
With regard to Claim 8, Sato as modified by Nakamura teach the claimed except for wherein the washing liquid further includes a glycol ether compound an amount of which dissolved in 100 g of water of 25 degrees Celsius is 5 g or less.
However, Kozuki teaches wherein the washing liquid further includes a glycol ether compound an amount of which dissolved in 100 g of water of 25 degrees Celsius is 5 g or less [0040].  The same motivation applies as discussed in claim 1.
With regard to Claim 9, Sato as modified by Nakamura teach the claimed except for wherein the surfactant included in the washing liquid is a polyoxyalkylene surfactant.
However, Kozuki teaches wherein the surfactant included in the washing liquid is a polyoxyalkylene surfactant [0057].  The same motivation applies as discussed in claim 1.
With regard to Claim 10, Sato as modified by Nakamura teach the claimed except for wherein the polyoxyalkylene surfactant is polyoxyethylene distyrenated phenyl ether, or polyoxyethylene polyoxypropylene alkyl ether, or both.
However, Kozuki teaches wherein the polyoxyalkylene surfactant is polyoxyethylene distyrenated phenyl ether, or polyoxyethylene polyoxypropylene alkyl ether, or both [0058-0059].  The same motivation applies as discussed in claim 1.
With regard to Claim 11, Sato as modified by Nakamura teach the claimed except for wherein an amount of the surfactant included in the washing liquid is 0.05% by mass or greater but 5% by mass or less.
However, Kozuki teaches wherein an amount of the surfactant included in the washing liquid is 0.05% by mass or greater but 5% by mass or less [0070].  The same motivation applies as discussed in claim 1.
	With regard to Claim 12, Sato teaches an inkjet printing method comprising: ejecting an ink to a printing material using an ejection head having a nozzle to form a print layer [0031];
	heating the printing material printed [0033]; and
wherein the ink is a clear ink including a resin, the inkjet printing method has a low gloss printing mode that is a printing mode for applying low gloss, and a high gloss printing mode that is a printing mode for applying high gloss, and the heating is heating to satisfy the following formula:
	Tmatte> Tgloss
where Tmatte (degrees Celsius) is a temperature of a heating unit in the heating when printing is performed with the low gloss printing mode, and Tgloss (degrees Celsius) is a temperature of the heating unit in the heating when printing is performed with the high gloss printing mode [0060-0064].
	Sato does not teach washing a nozzle-formed surface of the ejection head with a washing liquid.
	However, Nakamura teaches washing a nozzle-formed surface of the ejection head with a washing liquid [0210-0212]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato with the teachings of Nakamura to provide a cleaning liquid which has an excellent cleaning power against an article to which an ink adheres, the ink containing a particular resin and a surfactant to enhance flexibility [0271].
Sato as modified by Nakamura doesn’t teach the washing liquid includes water, a compound represented by General Formula (1), a glycol ether compound, and a surfactant, and an amount of the glycol ether compound dissolved in 100 g of water of 25 degrees Celsius is greater than 5 g, and an amount of the glycol ether compound is 1% by mass or greater but 30% by mass or less, [Chem. 1]

    PNG
    media_image1.png
    168
    712
    media_image1.png
    Greyscale

where, in General Formula (1), R1 is an alkyl group having 1 or more but 4 or less carbon atoms.
	However, Kozuki teaches the washing liquid includes water, a compound represented by General Formula (1), a glycol ether compound, and a surfactant, and an amount of the glycol ether compound dissolved in 100 g of water of 25 degrees Celsius is greater than 5 g, and an amount of the glycol ether compound is 1% by mass or greater but 30% by mass or less, [Chem. 1]

    PNG
    media_image1.png
    168
    712
    media_image1.png
    Greyscale

where, in General Formula (1), R1 is an alkyl group having 1 or more but 4 or less carbon atoms (abstract).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sato as modified by Nakamura with the teachings of Kozuki to provide a cleaning liquid which can secure discharge reliability of ink and is excellent in cleanability, storage stability and mixing stability of the ink [0013].
With regard to Claim 13, Sato teaches wherein the washing includes applying the washing liquid onto a wiping member, and wiping the nozzle-formed surface of the ejection head with the wiping member onto which the washing liquid is applied [0212]. 
With regard to Claim 15, Sato as modified by Nakamura teaches the claimed invention except for wherein, in General Formula (1), R1 is a methyl group or a butyl group.
However, Kozuki teaches for wherein, in General Formula (1), R1 is a methyl group or a butyl group [0029]. The same motivation applies as discussed in claim 12.
With regard to Claim 16, Sato as modified by Nakamura teaches the claimed invention except for wherein the glycol ether compound includes a dialkyl glycol ether compound represented by General Formula (2):
	[Chem. 4]

    PNG
    media_image2.png
    172
    811
    media_image2.png
    Greyscale

where, in General Formula (2), R2 is CnH2n+1 where n is from 1 through 4, R3 is a hydrogen atom or a methyl group, and m is an integer of from 1 through 4.
However, Kozuki teaches wherein the glycol ether compound includes a dialkyl glycol ether compound represented by General Formula (2):
[Chem. 4]

    PNG
    media_image2.png
    172
    811
    media_image2.png
    Greyscale

where, in General Formula (2), R2 is CnH2n+1 where n is from 1 through 4, R3 is a hydrogen atom or a methyl group, and m is an integer of from 1 through 4 [0036-0038]. The same motivation applies as discussed in claim 12.
With regard to Claim 17, Sato as modified by Nakamura teach the claimed except for wherein the washing liquid further includes a second glycol ether compound an amount of which dissolved in 100 g of water of 25 degrees Celsius is 5 g or less.
However, Kozuki teaches wherein the washing liquid further includes a glycol ether compound an amount of which dissolved in 100 g of water of 25 degrees Celsius is 5 g or less [0040]. The same motivation applies as discussed in claim 12.
With regard to Claim 18, Sato as modified by Nakamura teach the claimed except for wherein the surfactant included in the washing liquid is a polyoxyalkylene surfactant.
However, Kozuki teaches wherein the surfactant included in the washing liquid is a polyoxyalkylene surfactant [0057]. The same motivation applies as discussed in claim 12.
With regard to Claim 19, Sato as modified by Nakamura teach the claimed except for wherein the polyoxyalkylene surfactant is polyoxyethylene distyrenated phenyl ether, or polyoxyethylene polyoxypropylene alkyl ether, or both.
However, Kozuki teaches wherein the polyoxyalkylene surfactant is polyoxyethylene distyrenated phenyl ether, or polyoxyethylene polyoxypropylene alkyl ether, or both [0058-0059]. The same motivation applies as discussed in claim 12.
With regard to Claim 20, Sato as modified by Nakamura teach the claimed except for wherein an amount of the surfactant included in the washing liquid is 0.05% by mass or greater but 5% by mass or less.
However, Kozuki teaches wherein an amount of the surfactant included in the washing liquid is 0.05% by mass or greater but 5% by mass or less [0070]. The same motivation applies as discussed in claim 12.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853